DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment filed on 07/12/2022 was entered.
Claims 1-46 are pending in the present application.
	Applicant's election with traverse of Group I, drawn to an engineered composition comprising a Cas9 protein and a guide comprising elements (a)-(c) as recited in independent claim 1, in the reply filed on 07/12/2022 is acknowledged.
	Applicant also elected the species Cas9 protein.  
The traversal is on the ground(s) that there is no serious burden upon the Office to examine all of the claims together.
This is not found persuasive because it is undue burden for the examiner to search and consider the patentability of all of the pending claims in a single application.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 2, 11, 15-16 and 20-46 were already withdrawn by Applicant since they are drawn to non-elected inventions.
Accordingly, claims 1, 3-10, 12-14 and 17-19 are examined on the merits herein with the above elected species.

Priority
The present application is a CON of US application with the Serial Number 15/388,248, filed on 12/22/2016, now Abandoned; which is a CON of US application with the Serial Number 14/604,641, filed on 01/23/2015, now Abandoned; which is a CIP of PCT/US2013/51418, filed on 07/21/2013; which claims benefit of the provisional application 61/675,778, filed on 07/25/2012; the provisional application 61/721,283, filed on 11/01/2012; the provisional application 61/736,465, filed on 12/12/2012; the provisional application 61/794,458, filed on 03/15/2013; and the provisional application 61/835,973, filed on 06/17/2013.
	Upon review of the specifications of the above US applications and the above provisional application, it is determined that examined claims are only entitled to the effective filing date of 12/12/2012 of the provisional application 61/736,465.  This is because there is no written support in any of the provisional applications 61/675,778 and 61/721,283 for a CRISPR-Cas9 system.

Claim Objections
Claims 3-10, 12-14 and 17-19 are objected to because they contain an embodiment of a non-elected invention.
Claim 10 is objected to because of the term “NLSs” which should be spelled out in full at the first occurrence of the term.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 7-9 and 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (a product of nature exception) without significantly more.  
The claims are directed to an engineered composition comprising: a Cas9 protein; and a guide comprising: (a) an engineered guide sequence capable of hybridizing to a target sequence adjacent to a protospacer adjacent motif, (b) a tracr mate sequence capable of hybridizing to a tracr sequence, and (c) the tracr sequence.  Thus, the instant claims are product claims.  (Step 1, YES).   
These claims encompass at least naturally occurring components of the CRISPR/Cas type II system in bacteria (e.g., Streptococcus pyogenes) that confer resistance to foreign DNA elements such as phages and plasmids which can be considered as templates (see at least paragraph [0004] in Doudna et al, US 2014/0068797; IDS; Deltcheva et al, Nature 471:601-607; IDS; and Background section of Siksnys et al; WO 2013/142578).  In the instant case, there is no indication at least that a Cas9 protein and a guide comprising recited elements (a)-(c) possess any characteristics (structural, functional, or otherwise) that are different from naturally occurring counterparts of the CRISPR/Cas type II system in Streptococcus pyogenes in response to phages and plasmids; and therefore the engineered composition is a “product of nature” exception and the claims are directed to an exception.  Additionally, patent eligibility also requires more than the “hand of man” (e.g., the term isolated, purified, or engineered); and to be eligible the claimed product must be both non-naturally occurring and markedly different from naturally occurring products.  Dependent claims 3-5, 8-9 and 12-14 recite additional claim elements (e.g., Cas9 protein is translated from mRNA; Cas 9 is delivered in the form of a protein; an engineered guide sequence, a tracr mate sequence and a tracr sequence are arranged in a 5’ to 3’ orientation; Cas9 protein is derived from Streptococcus pyogenes Cas9; further comprising a template; the tracr sequence comprises at least 40 nucleotides in length; the composition is configured as a delivery vehicle composition suitable for delivery by an electroporation method; and two or more different guide sequences are provided for multiplexed targeting) but when viewed individually or in their context within the claims as a whole, these additional claim elements do not provide meaningful limitations to the invention such that the claimed invention amounts to significantly more than the natural product itself.  Accordingly, claims 1, 3-5, 7-9 and 12-14 are directed to an exception (Step 2A, prong one: YES).  
Since the claims are directed to a composition comprising a natural product, the claims do not recite additional steps that integrate the judicial exception into a practical application, and therefore it does not add a meaningful limitation to distinguish the claimed purified RNA molecule from its naturally occurring counterpart.  (Step 2A, prong two: NO).
In view of the above and considered as a whole, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements still do not render the claimed engineered composition markedly different from naturally occurring counterparts of the CRISPR/Cas type II system in Streptococcus pyogenes in response to phages and plasmids.  (Step 2B: NO).
For these reasons, claims 1, 3-5, 7-8, 9 and 12-14 are rejected under section 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "in the eukaryotic cell" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  This is because prior to this limitation and in independent claim 1 from which claim 17 is dependent on there is no recitation of any cell, let alone a eukaryotic cell, and a particular the eukaryotic cell.  Clarification is requested because the metes and bounds of the claim are not clearly determined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 3-5, 7, 9 and 12-14 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Siksnys et al (WO 2013/142578 with an effective filing date of 03/20/2012; IDS).
The instant claims are drawn to an engineered composition comprising: a Cas9 protein; and a guide comprising: (a) an engineered guide sequence capable of hybridizing to a target sequence adjacent to a protospacer adjacent motif, (b) a tracr mate sequence capable of hybridizing to a tracr sequence, and (c) the tracr sequence.
Siksnys et al disclosed at least a composition comprising: (i) a Cas9 protein from Streptococcus thermophilus; (ii) a polyribonucleotide (crRNA) comprising a 3’ and 5’ regions, wherein the 3’ region comprises at least 22 nt of the repeat present in a microbe containing CRISPR loci and 5’-region comprises at least 20 nt of the spacer sequence immediately downstream of the repeat in the CRISPR locus, which is complementary to a portion of a target polynucleotide (e.g., a double stranded polydeoxynucleotide containing a short proto-spacer adjacent motif (PAM) comprising a 5’-NGGNG-3’); and (iii) a 78-nt polyribonucleotide tracrRNA of the nucleotide sequence SEQ ID NO: 5 comprising a 5’ and 3’ regions, wherein the 5’ region is comprised of at least 22 nucleotides is complementary to the 22 nucleotides 3’ region of crRNA, and 3’ region (see at least Abstract; Summary of the Invention; Examples 1-4; and Figures 20-21).  Sisnys et al also taught that the Cas9 protein can be isolated from S. thermophilus, a genetically modified E. Coli, produced from recombinant DNA technology or chemical synthesis; and the polyribonucleotides are produced by in vitro transcription or chemical synthesis (page 3, bottom half of second paragraph).  Siksnys et al stated “Taken together, our data demonstrates that Cas9-crRNA complex functions as RNA-guided endonuclease which uses RNA module for the target site recognition and employs separate active sites in the protein module for DNA cleavage.  These findings pave the way for engineering of programmable Cas9-crRNA complexes as universal RNA-guided endonucleases” (page 12, second last paragraph).  Siksnys et al demonstrated that Cas9-crRNA complex specificity can be re-programmed by changing cRNA in the ribonucleoprotein complex by replacing a new spacer (SN) instead of spacer S1 in the CRISPR region (page 20, first paragraph; and Figure 7).  Examples 2-3 illustrate in vitro assembly of Cas9-crRNA complex from 4 components (Cas9 protein, tracrRNA transcript, CRISPR RNA transcript and E. coli RNAseIII) or from 3 components (Cas9 protein, tracrRNA transcript, and CRISPR RNA transcript), respectively, to generate a Cas9-crRNA complex for site-specific DNA cleavage in vitro or in vivo.  These in vitro assembled complexes would also be suitable for delivery by an electroporation method (dependent claim 13).   Siksnys et al also disclosed in vitro assembled complexes containing crRNA1 and crRNA2 which are engineered to target pUC18 plasmid at proto-spacer1 and protospacer2, respectively, to be incubated with the pUC18 plasmid that results in two DNA fragments (2074 and 612 bp) being generated (last paragraph on page 28 continues to first 2 lines on page 29; Figure 21).  The pUC18 plasmid can be considered as a template as it contains an Ampicillin resistance gene.
Accordingly, the teachings of Siksnys et al meet every limitation of the instant claims.  Therefore, the reference anticipates the instant claims.

Claims 1, 3-9, 12-14 and 17-19 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Doudna et al (US 2014/0068797 with an effective filing date of 05/25/2012; IDS).
The instant claims are drawn to an engineered composition comprising: a Cas9 protein; and a guide comprising: (a) an engineered guide sequence capable of hybridizing to a target sequence adjacent to a protospacer adjacent motif, (b) a tracr mate sequence capable of hybridizing to a tracr sequence, and (c) the tracr sequence.
Doudna et al disclosed at least a composition comprising: (a) a DNA-targeting RNA comprising: (i) a first segment comprising a nucleotide sequence that is complementary to a sequence in a target DNA, and (ii) a second segment that interacts with a site-directed modifying polypeptide; and (b) the site-directed modifying polypeptide (e.g., Cas9/Csn1 endonuclease from Streptococcus pyogenes), for site-specific modification of a target DNA (e.g., in naked DNA in vitro, chromosomal DNA in cells in vitro, chromosomal DNA in cells in vivo) (Abstract; Summary; particularly paragraphs [0008]-[0009], [0017], [0131]-[0132], [0136]-[0137], [0165]-[0167], [0169]-[0170], [0177]-[0178], [0185], [0188], [0226], [0237]-[0238], [0253]-[0254], [0256], [0260], [0444]; Example 1 and Fig. 1).  Doudna et al taught that the DNA-targeting RNA comprises: (i) a crRNA molecule comprising both the DNA-targeting segment of the DNA-targeting RNA and a stretch of nucleotides that forms one half of a double stranded RNA duplex (dsRNA duplex) of the protein-binding segment of the DNA-targeting RNA, and (ii) a tracrRNA molecule comprising a stretch of nucleotides that forms the other half of the dsRNA duplex of the protein-binding segment of the DNA-targeting RNA, wherein the DNA-targeting RNA can be in the form of a double-molecule DNA-targeting RNA or a single-guide RNA (paragraphs [0136]-[0137]).  An exemplary tracrRNA molecule is the 75-bp tracrRNA as shown in Fig. 9.  Doudna et al disclosed that Cas9/Csn1 endonuclease can be isolated naturally occurring Cas9/Csn1 protein (paragraph [0187]), or isolated and purified from a recombinant E. coli (Example 1, and paragraph [0595]); and that at least a DNA-targeting RNA can be introduced into a cell via electroporation (paragraphs [0282]).  Thus, at least the disclosed composition of Doudna et al for site-specific modification of a target DNA is suitable for delivery by electroporation.  Figs. 1A-B below depicts schematically two exemplary DNA-targeting RNAs (double-molecule and single gRNA), each associated with a site-directed modifying polypeptide and a DNA-targeting RNA.  Doudna et al also taught targeted cells include a bacterial cell, an archaeal cell, a fungal cell (e.g., yeast) and a mammalian cell (paragraph [0273]), as well as using a donor sequence with homology to a cleaved target DNA sequence for insertion into the target DNA sequence at the cleavage site induced by a site-directed modifying polypeptide via homology-directed repair (HDR) (paragraphs [0258], [0260], [0299] and [0301]).  Doudna et al further taught that multiple DNA-targeting RNAs are used simultaneously in the same cell, wherein the DNA-targeting RNAs target at different locations on the same target DNA or on different target DNAs (paragraph [0444]).

    PNG
    media_image1.png
    612
    491
    media_image1.png
    Greyscale

Since the above disclosed composition of Doudna et al for site-specific modification of a target DNA contains the same components as those in an engineered composition as claimed, the teachings of Doudna et al meet every limitation of the instant claims.  
Moreover, please also note that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke. Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).
Accordingly, the reference anticipates the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doudna et al (US 2014/0068797 with an effective filing date of 05/25/2012; IDS) in view of either Inouye et al (US 2014/0294801) or Tachikawa et al (PNAS 101:15225-15230, 2004).
Doudna et al disclosed at least a composition comprising: (a) a DNA-targeting RNA comprising: (i) a first segment comprising a nucleotide sequence that is complementary to a sequence in a target DNA, and (ii) a second segment that interacts with a site-directed modifying polypeptide; and (b) the site-directed modifying polypeptide (e.g., Cas9/Csn1 endonuclease from Streptococcus pyogenes), for site-specific modification of a target DNA (e.g., in naked DNA in vitro, chromosomal DNA in cells in vitro, chromosomal DNA in cells in vivo) (Abstract; Summary; particularly paragraphs [0008]-[0009], [0017], [0131]-[0132], [0136]-[0137], [0165]-[0167], [0169]-[0170], [0177]-[0178], [0185], [0188], [0226], [0237]-[0238], [0253]-[0254], [0256], [0260], [0444]; Example 1 and Fig. 1).  Doudna et al taught that the DNA-targeting RNA comprises: (i) a crRNA molecule comprising both the DNA-targeting segment of the DNA-targeting RNA and a stretch of nucleotides that forms one half of a double stranded RNA duplex (dsRNA duplex) of the protein-binding segment of the DNA-targeting RNA, and (ii) a tracrRNA molecule comprising a stretch of nucleotides that forms the other half of the dsRNA duplex of the protein-binding segment of the DNA-targeting RNA, wherein the DNA-targeting RNA can be in the form of a double-molecule DNA-targeting RNA or a single-guide RNA (paragraphs [0136]-[0137]).  An exemplary tracrRNA molecule is the 75-bp tracrRNA as shown in Fig. 9.  Doudna et al disclosed that Cas9/Csn1 endonuclease can be isolated naturally occurring Cas9/Csn1 protein (paragraph [0187]), or isolated and purified from a recombinant E. coli (Example 1, and paragraph [0595]); and that at least a DNA-targeting RNA can be introduced into a cell via electroporation (paragraphs [0282]).  Figs. 1A-B below depicts schematically two exemplary DNA-targeting RNAs (double-molecule and single gRNA), each associated with a site-directed modifying polypeptide and a DNA-targeting RNA.    Doudna et al also taught targeted cells include a bacterial cell, an archaeal cell, a fungal cell (e.g., yeast) and a mammalian cell (paragraph [0273]), as well as using a donor sequence with homology to a cleaved target DNA sequence for insertion into the target DNA sequence at the cleavage site induced by a site-directed modifying polypeptide via homology-directed repair (HDR) (paragraphs [0258], [0260], [0299] and [0301]). Doudna et al further taught that multiple DNA-targeting RNAs are used simultaneously in the same cell, wherein the DNA-targeting RNAs target at different locations on the same target DNA or on different target DNAs (paragraph [0444]).

    PNG
    media_image1.png
    612
    491
    media_image1.png
    Greyscale

Doudna et al did not teach explicitly that the Cas9/Csn1 endonuclease is linked or fused to one NLSs at the effective filing date of the present application (12/12/2012).
However, Inouye et al already taught an mRNA interferase polypeptide/protein having an activity of cleaving an RNA sequence having the target sequence of UUACUCA, and to facilitate the delivery of the polypeptide to a cell and/or through the cell membrane and into the cytosol or nucleus of the cell the polypeptide is fused to one or more of an NLS, CPP, and/or other domains (see at least Abstract; Summary of the Invention; particularly paragraphs [0005]-[0006], [0011] and [0029]).
Alternatively, Tachikawa et al disclosed the use of an exogenous designed regulatory protein (DRP) in which an artificial transcription factor (ATF) is fused to a cell-penetrating peptide (CPP) and a nuclear localization signal (NLS) for entry into the nucleus in HEK293 cells to regulate the endogenous VEGF-A gene (see at least the Abstract; Materials and Methods section; Figs. 1-3) 
Accordingly, at the effective filing date of the present application it would have been obvious and within the scope of skill for an ordinary artisan to modify the teachings of Doudna et al by also at least linking or fusing one or more NLSs to Cas9/Csn1 endonuclease for its delivery and/or its Cas9-crRNA-tracrRNA complex to the nucleus of a cell for site-specific modification of a target DNA in chromosomal DNA of a fungal or mammalian cell, in light of the teachings of either Inouye et al or Tachikawa et al as presented above. 
An ordinary skilled artisan would have been motivated to carry out the above modification because Inouye et al already taught fusing one or more an NLS, CPP, and/or other domains to a sequence-specific mRNA interferase polypeptide/protein to facilitate the delivery of the polypeptide to a cell and/or through the cell membrane and into the cytosol or nucleus of the cell.  Alternatively, Tachikawa et al also disclosed the use of an exogenous designed regulatory protein (DRP) in which an artificial transcription factor (ATF) is fused to a cell-penetrating peptide (CPP) and a nuclear localization signal (NLS) for entry into the nucleus in HEK293 cells to regulate the endogenous VEGF-A gene.  Please note that nucleus of a eukaryotic cell such as a fungal or mammalian cell is the site where Cas9-crRNA-tracrRNA complex mediates site-specific modification of a target DNA in a chromosomal DNA. 
An ordinary skilled artisan would have a reasonable expectation of success to carry out the above modification in light of the teachings of Doudna et al and either Inoye et al or Tachikawa et al; coupled with the level of skill for an ordinary skilled artisan in the relevant art.
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-10, 12-14 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of U.S. Patent No. 8,697,359; claims 26-29 of U.S. Patent No. 8,771,945; claims 26-20 of U.S. Patent No. 8,795,965; claims 24-30 of U.S. Patent No. 8,865,406; claims 26-30 of U.S. Patent No. 8,871,445; claims 24-30 of U.S. Patent No. 8,889,356; claims 25-30 of U.S. Patent No. 8,895,308; claims 25-30 of U.S. Patent No. 8,932,814; claims 21-28 of U.S. Patent No. 8,945,839; claims 1-20 and 23-24 of U.S. Patent No. 8,889,418; or claims 22-28 of U.S. Patent No. 8,999,641 in view of Doudna et al (US 2014/0068797 with an effective filing date of 05/25/2012; IDS). 
The claims of the present application differ from claims 15-20 of U.S. Patent No. 8,697,359; claims 26-29 of U.S. Patent No. 8,771,945; claims 26-20 of U.S. Patent No. 8,795,965; claims 24-30 of U.S. Patent No. 8,865,406; claims 26-30 of U.S. Patent No. 8,871,445; claims 24-30 of U.S. Patent No. 8,889,356; claims 25-30 of U.S. Patent No. 8,895,308; claims 25-30 of U.S. Patent No. 8,932,814; claims 21-28 of U.S. Patent No. 8,945,839; claims 1-20 and 23-24 of U.S. Patent No. 8,889,418; or claims 22-28 of U.S. Patent No. 8,999,641 in reciting specifically at least that an engineered composition comprising a guide comprising: (a) an engineered guide sequence capable of hybridizing to a target sequence adjacent to protospacer adjacent motif, (b)  a tracr mate sequence capable of hybridizing to a tracr sequence, and (c) the tracr sequence; and/or the composition further comprising a recombination template.
At about the effective filing date of the present application, Doudna et al disclosed at least a composition comprising: (a) a DNA-targeting RNA comprising: (i) a first segment comprising a nucleotide sequence that is complementary to a sequence in a target DNA, and (ii) a second segment that interacts with a site-directed modifying polypeptide; and (b) the site-directed modifying polypeptide (e.g., Cas9/Csn1 endonuclease from Streptococcus pyogenes), for site-specific modification of a target DNA (e.g., in naked DNA in vitro, chromosomal DNA in cells in vitro, chromosomal DNA in cells in vivo) (Abstract; Summary; particularly paragraphs [0008]-[0009], [0017], [0131]-[0132], [0136]-[0137], [0165]-[0167], [0169]-[0170], [0177]-[0178], [0185], [0188], [0226], [0237]-[0238], [0253]-[0254], [0256], [0260], [0444]; Example 1 and Fig. 1).  Doudna et al taught that the DNA-targeting RNA comprises: (i) a crRNA molecule comprising both the DNA-targeting segment of the DNA-targeting RNA and a stretch of nucleotides that forms one half of a double stranded RNA duplex (dsRNA duplex) of the protein-binding segment of the DNA-targeting RNA, and (ii) a tracrRNA molecule comprising a stretch of nucleotides that forms the other half of the dsRNA duplex of the protein-binding segment of the DNA-targeting RNA, wherein the DNA-targeting RNA can be in the form of a double-molecule DNA-targeting RNA or a single-guide RNA (paragraphs [0136]-[0137]).  An exemplary tracrRNA molecule is the 75-bp tracrRNA as shown in Fig. 9.  Doudna et al disclosed that Cas9/Csn1 endonuclease can be isolated naturally occurring Cas9/Csn1 protein (paragraph [0187]), or isolated and purified from a recombinant E. coli (Example 1, and paragraph [0595]); and that at least a DNA-targeting RNA can be introduced into a cell via electroporation (paragraphs [0282]).  Figs. 1A-B below depicts schematically two exemplary DNA-targeting RNAs (double-molecule and single gRNA), each associated with a site-directed modifying polypeptide and a DNA-targeting RNA.  

    PNG
    media_image1.png
    612
    491
    media_image1.png
    Greyscale

Doudna et al also taught targeted cells include a bacterial cell, an archaeal cell, a fungal cell (e.g., yeast) and a mammalian cell (paragraph [0273]), as well as using a donor sequence with homology to a cleaved target DNA sequence for insertion into the target DNA sequence at the cleavage site induced by a site-directed modifying polypeptide via homology-directed repair (HDR) (paragraphs [0258], [0260], [0299] and [0301]). Doudna et al further taught that multiple DNA-targeting RNAs are used simultaneously in the same cell, wherein the DNA-targeting RNAs target at different locations on the same target DNA or on different target DNAs (paragraph [0444]).
Accordingly, it would have been obvious for an ordinary skilled artisan to modify an engineered, programmable, non-naturally occurring Type II CRISPR-Cas system in claims 15-20 of U.S. Patent No. 8,697,359; claims 26-29 of U.S. Patent No. 8,771,945; claims 26-20 of U.S. Patent No. 8,795,965; claims 24-30 of U.S. Patent No. 8,865,406; claims 26-30 of U.S. Patent No. 8,871,445; claims 24-30 of U.S. Patent No. 8,889,356; claims 25-30 of U.S. Patent No. 8,895,308; claims 25-30 of U.S. Patent No. 8,932,814; claims 21-28 of U.S. Patent No. 8,945,839; claims 1-20 and 23-24 of U.S. Patent No. 8,889,418; or in claims 22-28 of U.S. Patent No. 8,999,641, to have the recited features of the presently claimed engineered composition in light of the teachings of Doudna et al as set forth above with a reasonable expectation of success.
An ordinary skilled artisan would have been motivated to carry out the modification because Doudna et al taught explicit the features that are not recited explicitly in claims of the aforementioned US Patents that are also drawn to an engineered, programmable, non-naturally occurring Type II CRISPR-Cas system.
Conclusion
 	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633